Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 17, 2022. 

Amendments
           Applicant's amendments, filed October 17, 2022, is acknowledged. Applicant has cancelled Claims 1-2, 9, 13-24, 44-46, and 55-59, cancelled prior Claim 43, re-numbered prior Claims 24-42 to become Claims 25-43, and amended Claims 3-8, 10-12, 25-43, 47-54, and 60-68. 
	Claims 3-8, 10-12, 25-43, 47-54, and 60-68 are pending. 

Election/Restrictions
Applicant has elected without the invention of Group I, Claims 3-8, 10-12, 24-43, and 47-54, drawn to a tandem iNKT-CAR cell, classified in CPC A61K 47/6849.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative first antigen bound by the chimeric antigen receptor is CD7, as recited in Claims 5, 26, and 52; further electing the corresponding VH and VL SEQ ID NO’s of VH SEQ ID NO:20 and VL SEQ ID NO:21, as recited in Claims 47-48; 
ii) the alternative second antigen bound by the chimeric antigen receptor is CD2, as recited in Claims 26; further electing the corresponding VH and VL SEQ ID NO’s of VH SEQ ID NO:12 and VL SEQ ID NO:13, as recited in Claims 47-48; 
iii) the alternative CAR co-stimulatory domain is 4-1BB, as recited in Claim 49; 
iv) alternative linear tandem CAR configuration is 10-1 (CD8a, VH1, GGGGS(2-6) (SEQ ID NO:447), VH2, GGGGS(0-1)-GGGGC(1)-GGGGS(1-2)-GGGGP(1)-GGGGS(2-3)-GGGGC (1)-GGGGS(0-1)-(SEQ ID NO:448), VL2 GGGGS(3-4) (SEQ ID NO:449), VL1, CD8 Tm, 4-1BB, CD3zeta(1-2) (Table 10)), [VH1-linker-VH2-linker-VL2-linker-VL1], as the linear tandem CAR configuration, as recited in Claim 43; 
v) the alternative additional iNKT cell structural and/or functional properties is “do not induce fratricide”, as recited in Claim 12; and 
vi) the alternative hematologic malignancy to be treated is a T-cell cancer, as recited in Claim 61. 

Claims 3-8, 10-12, 25-43, 47-54, and 60-68 are pending.	
Claims 6-8, 10-11, 28-32, 34-38, 40-43, 50-54, and 60-68 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 3-5, 12, 25-27, 33, 39, and 47-49 are under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/678,883 filed on May 31, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/678,883 filed on May 31, 2018 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
With respect to Claim 33, directed to a tandem iNKT-CAR that is a hairpin tCAR construct, 62/678,883 filed on May 31, 2018 fails to disclose a hairpin tCAR construct. 
With respect to Claim 39, directed to a tandem iNKT-CAR that is a hairpin tCAR construct with a Cys=Cys double-stranded bond in the linker, 62/678,883 filed on May 31, 2018 fails to disclose a hairpin tCAR construct with a Cys=Cys double-stranded bond in the linker.
	With respect to Claims 47-48, directed to VH and VL SEQ ID NO’s 12, 13, 20, and 21, 62/678,883 filed on May 31, 2018 fails to disclose VH and VL SEQ ID NO’s 12, 13, 20, and 21
Accordingly, the effective priority date of Claims 33, 39, and 47-48 is granted as the filing date of the instant application, May 31, 2019.


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 18, 2022 that has been considered. 
The information disclosure statement filed October 18, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 1-2 have been lined through for being defective for one or more of these requirements. See, for example, Singh et al (pg 1, lower left, Citation Properties).
See also MPEP 707.05(e) for electronic documents.
MPEP 707.05(e)(III)
(B) For parts of books:
Smith, J. F. "Patent Searching." in: Singer, T.E.R., Information and Communication Practice in Industry (New York, Reinhold, 1958), pp. 157-165.
(E) For periodical articles:
Noyes, W. A. A Climate for Basic Chemical Research Chemical & Engineering News, Vol. 38, no. 42 (Oct. 17, 1960), pp. 91-95.

MPEP 707.05(e)(IV) ELECTRONIC DOCUMENTS
The format for the citation of an electronic document is as similar as possible to the format used for paper documents of the same type, but with the addition of the following information in the locations indicated, where appropriate:
(A) the type of electronic medium provided in square brackets [ ] after the title of the publication or the designation of the host document, e.g., [online], [CD-ROM], [disk], [magnetic tape]. 
(B) the date when the document was retrieved from the electronic media in square brackets following after the date of publication, e.g., [retrieved on March 4, 1998], [retrieved on 1998-03-04]. The four-digit year must always be given.
(C) identification of the source of the document using the words "Retrieved from" and its address where applicable. This item will precede the citation of the relevant passages.
(D) reference to the unique Digital Object Identifier (DOI) number, or other unique identification number, if known.
(E) if considered necessary, the standard identifier and number assigned to the item, e.g., ISBN 2-7654-0537-9, ISSN 1045-1064. It should be noted that these numbers may differ for the same title in the printed and electronic versions.
(F) where multiple renderings of the same document are published (e.g., PDF and HTML), an indication of the format (e.g., paper, PDF) and the location of the cited document.

Example 10: (Documents retrieved from the Internet)
OWEN, RW et al. Olive-oil consumption and health: the possible role of antioxidants. Lancet Oncology, Vol 1, No. 2, 1 October 2000, pp. 107-112 [online], [retrieved on 2007-07-18]. Retrieved from the Internet <URL: http://www.ingentaconnect.com/ content/els/14702045/2000/00000001/00000002/art0001> <DOI: 10.1016/S1470-2045(00)00015-2>

The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	The prior objection to Claims 3, 24, 32, and 38 is withdrawn in light of Applicant’s amendments to the claims to provide the complete names prior to using the acronyms, which the Examiner finds persuasive. 

2. 	Claims 49 is objected to because of the following informalities: the claim recites the iNKT-CAR cell comprises at least one costimulatory domain, which is grammatically awkward for discordant subject-object modifier agreement. The claim should instead recite, for example, ‘wherein the linear tandem CAR construct comprises at least one costimulatory domain…’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	The prior rejection of Claims 25-26 and 47-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s re-numbering of the claims, which the Examiner finds persuasive. 

4. 	The prior rejection of Claims 4-5, 12, 25-26, and 47-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims replacing “as recited in” for “of”, which the Examiner finds persuasive. 

5. 	The prior rejection of Claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to cancel the parenthetical phrase, which the Examiner finds persuasive. 

6. 	Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites wherein one CAR targets a pair of antigens. Such fails to further limit Claim 25, from which Claim 26 depends, because Claim 25 recites a linear tandem CAR construct, whereby those of ordinary skill in the art immediately recognize that tandem CAR constructs naturally and inherently comprise a first target antigen binding region and a second target antigen binding domain (syn. target a pair of antigens). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	The prior rejection of Claim(s) 24-25, 32, and 49 under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al (U.S. 2013/0280220), as evidenced by Harrer et al (Human Gene Therapy 29(5): 547-558, 2018; available online January 10, 2018) is withdrawn in light of Applicant’s amendment arguing that NKTs are not necessarily iNKTs, which are type-I invariant NKTs restricted by CD1d and express an invariant TCRalpha chain, and that Harrer et al does not accurately represent what the art understood and taught as of the effective filing date of the instant application, which the Examiner finds persuasive. 

8. 	The prior rejection of Claim(s) 24-25 and 49 under 35 U.S.C. 102(a)(2) as being anticipated by Lobb et al (U.S. 2018/0311269; filed April 30, 2018; priority to October 30, 2015), as evidenced by Harrer et al (Human Gene Therapy 29(5): 547-558, 2018; available online January 10, 2018) is withdrawn in light of Applicant’s amendment arguing that NKTs are not necessarily iNKTs, which are type-I invariant NKTs restricted by CD1d and express an invariant TCRalpha chain, and that Harrer et al does not accurately represent what the art understood and taught as of the effective filing date of the instant application, which the Examiner finds persuasive. 

9. 	The prior rejection of Claim(s) 24-25 and 49 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015), as evidenced by Harrer et al (Human Gene Therapy 29(5): 547-558, 2018; available online January 10, 2018) is withdrawn in light of Applicant’s amendment arguing that NKTs are not necessarily iNKTs, which are type-I invariant NKTs restricted by CD1d and express an invariant TCRalpha chain, and that Harrer et al does not accurately represent what the art understood and taught as of the effective filing date of the instant application, which the Examiner finds persuasive. 

10. 	Claim(s) 3-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heczey et al (Invariant NKT cells with chimeric antigen receptor provide a novel platform for safe and effective cancer immunotherapy, Blood 124(18): 2824-2833, 2014; of record in IDS), as evidenced by Doronin et al (Ganglioside GD2 in reception and transduction of cell death signal in tumor cells, BioMedCentral Cancer 14: 295, biomedcentral.com/1471-2407/14/295; 17 pages, 2014).
With respect to Claim 3, Heczey et al is considered relevant prior art for having taught invariant NKT cells (Introduction, col. 2, “invariant (type-I) natural killer T (NKT) cells”) genetically modified to express a chimeric antigen receptor (Title), wherein said CAR recognizes the GD2 ganglioside target antigen (Abstract). 
There is no objective evidence that iNKT cells naturally express GD2 ganglioside, thus it is considered that GD2-CAR iNKT cells are deficient in an antigen which the CAR specifically binds. 
With respect to Claim 4, Doronin et al taught that GD2 ganglioside is expressed on a malignant T cell (Figure 1a, mouse T cell lymphoma EL-4).
With respect to Claim 12, Heczey et al do not teach the GD2-CAR iNKT cells to induce fratricide.
Thus, Heczey et al anticipate the claims. 

11. 	Claim(s) 3 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pillai (U.S. 2017/0029777; published February 2, 2017).
With respect to Claim 3, Pillai is considered relevant prior art for having disclosed invariant NKT cells (Example 4, [0214]) genetically modified to express a chimeric antigen receptor, wherein said CAR recognizes the B cell target antigen CD19. 
There is no objective evidence that iNKT cells naturally express CD19, thus it is considered that CD19-CAR iNKT cells are deficient in an antigen which the CAR specifically binds. 
With respect to Claim 12, Pillai do not disclose the CD19-CAR iNKT cells to induce fratricide.
Thus, Pillai anticipate the claims. 

12. 	Claim(s) 3-4 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rezvani et al (WO 18/195339; filed April 19, 2018; priority to 62/487248, filed April 19, 2017), as evidenced by Doronin et al (Ganglioside GD2 in reception and transduction of cell death signal in tumor cells, BioMedCentral Cancer 14: 295, biomedcentral.com/1471-2407/14/295; 17 pages, 2014).
With respect to Claim 3, Rezvani et al is considered relevant prior art for having disclosed invariant NKT cells genetically modified to express a chimeric antigen receptor (e.g. [0031]; as also disclosed in 62/487248 [0027]),
wherein said CAR recognizes a target antigen such as GD2, CD19, CD33, or CD99 (e.g. [0012, 30-31]; as also disclosed in 62/487248 [0010, 27]).
The art does not teach, and there is no objective evidence, that iNKT cells naturally express GD2 ganglioside, CD33, or CD99, for example, thus it is considered that GD2-CAR, CD33-CAR and/or CD99-CAR iNKT cells are deficient in an antigen which the CAR specifically binds. 
With respect to Claim 4, Rezvani et al disclosed the tumor antigen may be expressed on a malignant T cell (e.g. [00141]; as also disclosed in 62/487248 [00137]). 
Doronin et al taught that GD2 ganglioside is expressed on a malignant T cell (Figure 1a, mouse T cell lymphoma EL-4). 
With respect to Claim 12, Rezvani et al do not disclose the CAR iNKT cells to induce fratricide.
Thus, Rezvani et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. 	The prior rejection of Claims 24-26 and 49 under AIA  35 U.S.C. 103 as being unpatentable over Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015) in view of Ma et al (WO 16/138491; of record in IDS) is withdrawn for reasons discussed above. 

14. 	The prior rejection of Claims 47-48 under AIA  35 U.S.C. 103 as being unpatentable over Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015) in view of Ma et al (WO 16/138491; of record in IDS), as applied to Claims 24-26 and 49 above, and in further view of Png et al (U.S. 2018/0148506; published May 31, 2018; filed November 22, 2017; priority to November 22, 2016) and Diegel et al (U.S. Patent 5,795,572) is withdrawn for reasons discussed above. 

15. 	The prior rejection of Claims 24-25, 32, and 49 under AIA  35 U.S.C. 103 as being unpatentable over Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015) in view of Mack et al (PNAS 92: 7021-7025, 1995) and Ahmed et al (U.S. 2013/0280220) is withdrawn for reasons discussed above. 

16. 	The prior rejection of Claim 38 under AIA  35 U.S.C. 103 as being unpatentable over Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015) in view of Mack et al (PNAS 92: 7021-7025, 1995) and Ahmed et al (U.S. 2013/0280220), as applied to Claims 24-25, 32, and 49 above, and in further view of Deyev et al (BioEssays 30: 904-918, 2008) and Houston et al (U.S. 2003/0161809) is withdrawn for reasons discussed above. 

17. 	The prior rejection of Claim 3-5 and 12 under AIA  35 U.S.C. 103 as being unpatentable over Gomes-Silva et al (Blood 130(3): 285-296; available online May 24, 2017; of record in IDS) in view of Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015; co-authors to Gomes-Silva et al) is withdrawn for reasons discussed above. 

18. 	Claims 25-27 and 49 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rezvani et al (WO 18/195339; filed April 19, 2018; priority to 62/487248, filed April 19, 2017) in view of Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 24, Rezvani et al is considered relevant prior art for having disclosed immune cells, including NK, T, and invariant NKT cells [0031], genetically modified to express a chimeric antigen receptor (e.g. [0031]; as also disclosed in 62/487248 [0027]), wherein said CAR recognizes a target antigen such as GD2, CD19, CD33, or CD99 (e.g. [0012, 30-31]; as also disclosed in 62/487248 [0010, 27]). 
Rezvani et al disclosed the CAR iNKT immune cells may be dual-targeted (e.g. [0028, 31]; as also disclosed in 62/487248 [0024, 27]), thereby providing increased specificity and limit off-target toxicity. Rezvani et al disclosed the CAR may recognize target antigens CD5 or CD7 [0012, 30].

Rezvani et al do not disclose the dual targeting to be achieved using a linear tandem CAR.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 25, Mamonkin et al is considered relevant prior art for having disclosed immune effector cells expressing a dual-targeted chimeric antigen receptor, e.g. tandem CARs [0015, 67], wherein the immune effector cell may be a T, NK, or NKT cell [0009, 69]. Mamonkin et al disclosed wherein the NKT comprising the bispecific tandem CAR is useful for the treatment of T cell lymphomas, T-ALL [0008]. 
Mamonkin et al disclosed wherein the tandem bispecific CAR targets two antigens, e.g. CD5 and CD7 ([0015, 67], claim 20).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and the designs of chimeric antigen receptors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a combination of two CARs, each directed to CD5 and CD7, respectively, as disclosed by Rezvani et al and/or Mamonkin et al, for a bispecific tandem CAR configuration, e.g. CD5xCD7, as disclosed by Mamonkin et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a combination of two CARs, each directed to CD5 and CD7, respectively, for a bispecific tandem CAR configuration, e.g. CD5xCD7, because Mamonkin et al disclosed the anti-CD5 scFv binding domain may be used in the context of a CAR comprising additional scFv targets, e.g. tandem CAR, including an scFv binding domain that recognizes CD7 [0015, 67]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 26, Rezvani et al disclosed the CAR iNKT immune cells may be dual-targeted (e.g. [0028, 31]; as also disclosed in 62/487248 [0024, 27]), thereby providing increased specificity and limit off-target toxicity. 
Mamonkin et al disclosed wherein the tandem bispecific CAR targets two antigens, including CD7 ([0015, 67], claim 20).
With respect to Claim 27, Rezvani et al disclosed the CAR may recognize target antigens CD5 or CD7 [0012, 30].
Mamonkin et al disclosed wherein the tandem bispecific CAR targets two antigens, including CD5 and CD7 ([0015, 67], claim 20).
With respect to Claim 49, Rezvani et al disclosed wherein the CAR comprises a 4-1BB costimulatory domain [0013].
Mamonkin et al disclosed wherein the CAR comprises a 4-1BB costimulatory domain [0010]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that NKT and iNKT cells are not interchangeable.
Applicant’s argument(s) has been fully considered, but is not persuasive. Rezvani et al disclosed immune cells, including NK, T, and invariant NKT cells [0031], genetically modified to express a chimeric antigen receptor. Mamonkin et al disclosed immune effector cells expressing a dual-targeted chimeric antigen receptor, e.g. tandem CARs [0015, 67], wherein the immune effector cell may be a T, NK, or NKT cell [0009, 69]. Thus, those of ordinary skill in the art previously recognized the scientific and technical concepts that T, NK, NKT, and invariant NKT cells are, in fact, interchangeable for the expression of chimeric antigen receptors.
	 
19. 	Claims 26-27 and 49 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rezvani et al (WO 18/195339; filed April 19, 2018; priority to 62/487248, filed April 19, 2017) in view of Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015; of record), as applied to Claims 25-27 and 49 above, and in further view of Ma et al (WO 16/138491; of record in IDS). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Rezvani et al nor Mamonkin et al disclose the CAR recognizes CD2.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 27, Ma et al is considered relevant prior art for having disclosed chimeric antigen receptors comprising antigen recognition domains for CD2, CD5, or CD7 (Abstract), wherein the immune effector cell expressing the CAR may be a NKT cell (e.g. pg 83, embodiment 46; pg 32, lines 15-18).
Ma et al disclosed wherein the CAR immune effector cell comprises at least two CARs selected from e.g. CD2, CD5, and CD7 (pg 32, lines 27-29). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first bispecific tandem CAR, e.g. CD5xCD7, as disclosed by Mamonkin et al, with a second bispecific tandem CAR, e.g. CD2xCD7, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first bispecific tandem CAR, e.g. CD5xCD7, with a second bispecific tandem CAR, e.g. CD2xCD7, because Ma et al disclosed that CAR immune effector cells, e.g. CAR-NKT cells, may comprise CARs directed against two different immune effector cell antigens, e.g. CD2, CD5, and CD7. Thus, those of ordinary skill in the art previously recognized the scientific concept of combining CD2 with CD7 as CAR targets in a CAR immune effector cell. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to try a CD2xCD7 bispecific tandem CAR because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” because Ma et al disclosed that CAR immune effector cells, e.g. CAR-NKT cells, may comprise CARs directed against two different immune effector cell antigens, e.g. CD2, CD5, and CD7, and thus the ordinary artisan immediately recognizes a finite list of potential options, e.g., CD2xCD5, CD2xCD7, and CD5xCD7, each of which would have a reasonable expectation of success to bind their cognate antigens.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 26, Rezvani et al disclosed the CAR iNKT immune cells may be dual-targeted (e.g. [0028, 31]; as also disclosed in 62/487248 [0024, 27]), thereby providing increased specificity and limit off-target toxicity. 
Mamonkin et al disclosed wherein the tandem bispecific CAR targets two antigens, including CD7 ([0015, 67], claim 20).
Ma et al disclosed wherein the CAR immune effector cell comprises at least two CARs selected from e.g. CD2, CD5, and CD7 (pg 32, lines 27-29). 
With respect to Claim 27, Rezvani et al disclosed the CAR may recognize target antigens CD5 or CD7 [0012, 30].
Mamonkin et al disclosed wherein the tandem bispecific CAR targets two antigens, including CD5 and CD7 ([0015, 67], claim 20).
Ma et al disclosed wherein the CAR immune effector cell comprises at least two CARs selected from e.g. CD2, CD5, and CD7 (pg 32, lines 27-29). 
With respect to Claim 49, Rezvani et al disclosed wherein the CAR comprises a 4-1BB costimulatory domain [0013].
Mamonkin et al disclosed wherein the CAR comprises a 4-1BB costimulatory domain [0010]. 
Ma et al disclosed wherein the CARs comprise a 4-1BB costimulatory domain (e.g. pg 6, line 28).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

20. 	Claims 47-49 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rezvani et al (WO 18/195339; filed April 19, 2018; priority to 62/487248, filed April 19, 2017) in view of Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015; of record) and Ma et al (WO 16/138491; of record in IDS), as applied to Claims 25-27 and 49 above, and in further view of Png et al (U.S. 2018/0148506; published May 31, 2018; filed November 22, 2017; priority to November 22, 2016; of record) and Diegel et al (U.S. Patent 5,795,572; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
The claims are directed to VH and VL chains that bind CD7, wherein the VH domain has at least 98% identity to SEQ ID NO:20 and the VL domain has at least 98% identity to SEQ ID NO:21. 
SEQ ID NO:20 (CD7 VH)
EVQLVESGGGLVKPGGSLKLSCAASGLTFSSYAMSWVRQTPEKRLEWVASISSGGFTYYPDSVKGRFTISRDNARNILYLQMSSLRSEDTAMYYCARDEVRGYLDVWGAGTTVTVS

SEQ ID NO:21 (CD7 VL)
DIQMTQTTSSLSASLGDRVTISCSASQGISNYLNWYQQKPDGTVKLLIYYTSSLHSGVPSRFSGSGSGTDYSLTISNLEPEDIATYYCQQYSKLPYTFGGGTKLEIKR

The claims are directed to VH and VL chains that bind CD2, wherein the VH domain has at least 98% identity to SEQ ID NO:12 and the VL domain has at least 98% identity to SEQ ID NO:13. 
SEQ ID NO:12 (CD2 VH)
EVKLEESGAELVKPGASVKLSCRTSGFNLKDTIHWVKQRPEQGLKWIGRIDPANGNTKYDPKFQDKATVTADTSSNTAYLQLSSLTSEDTAVYYCVTYAYDGNWYFDVWGAGTAVTVSS

SEQ ID NO:13 (CD2 VL)
DIKNITQSPSSMYVSLGERVTITCKASQDINSFLSWFQQKPGKSPKTLIYRANRLVDGVPSRFSGSGSGQDYSLTISSLEYEDMEIYYCLQYDEFPYTFGGGTKLEMKR

Neither Rezvani et al, Mamonkin et al, nor Ma et al disclose the VH and VL chains that bind CD7, wherein the VH domain has at least 98% identity to SEQ ID NO:20 and the VL domain has at least 98% identity to SEQ ID NO:21, and 
the VH and VL chains that bind CD2, wherein the VH domain has at least 98% identity to SEQ ID NO:12 and the VL domain has at least 98% identity to SEQ ID NO:13. 

	However, prior to the effective filing date of the instantly claimed invention, and with respect to the CD7 antigen binding domain, Png et al is considered relevant prior art for having disclosed anti-CD7 chimeric antigen receptors, wherein the CD7-CAR scFv VH domain of TH69 (SEQ ID NO:1) 100% identical to instantly recited SEQ ID NO:20, and the CD7-CAR scFv VL domain of TH69 (SEQ ID NO:2) 100% identical to instantly recited SEQ ID NO:21.

With respect to the CD2 antigen binding domain, the instant specification discloses that SEQ ID NO:12 and 13 are from the anti-CD2 hybridoma 35.1 (syn. HB-222) (Table 2). Diegel et al is considered relevant prior art for having disclosed generating a chimeric single-chain antibody directed against CD2, wherein the engineered molecule comprises the CD2 antigen-binding domains (VH and VL) of monoclonal 35.1, whereby 35.1 was most effective as compared to other anti-CD2 monoclonal antibodies (col. 6, lines 21-27 and 41-44). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CD7 antigen binding domain, as disclosed by Mamonkin et al and/or Ma et al, with a second bispecific tandem CAR, e.g. CD2xCD7, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CD7 antigen binding domain with a second CD7 antigen binding domain, wherein the VH domain has at least 100% identity to SEQ ID NO:20 and the VL domain has at least 100% identity to SEQ ID NO:21, because Png et al had successfully demonstrated anti-CD7 chimeric antigen receptors, wherein the CD7-CAR scFv VH domain of TH69 (SEQ ID NO:1) 100% identical to instantly recited SEQ ID NO:20, and the CD7-CAR scFv VL domain of TH69 (SEQ ID NO:2) 100% identical to instantly recited SEQ ID NO:21.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first CD2 antigen binding domain, as disclosed by Ma et al, with a second CD2 antigen binding domain, wherein the VH domain has at least 100% identity to SEQ ID NO:12 and the VL domain has at least 100% identity to SEQ ID NO:13, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CD2 antigen binding domain with a second CD2 antigen binding domain, wherein the VH domain has at least 100% identity to SEQ ID NO:12 and the VL domain has at least 100% identity to SEQ ID NO:13, because Diegel et al had successfully demonstrated constructing anti-CD2 single-chain chimeric antibody molecules comprising the VH and VL domains of clone 35.1, which naturally comprises a VH domain has at least 100% identity to SEQ ID NO:12 and a VL domain has at least 100% identity to SEQ ID NO:13, whereby 35.1 was most effective as compared to other anti-CD2 monoclonal antibodies (col. 6, lines 21-27 and 41-44). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 49, Rezvani et al disclosed wherein the CAR comprises a 4-1BB costimulatory domain [0013].
Mamonkin et al disclosed wherein the CAR comprises a 4-1BB costimulatory domain [0010]. 
Ma et al disclosed wherein the CARs comprise a 4-1BB costimulatory domain (e.g. pg 6, line 28).
Png et al disclosed wherein the CAR comprises a 4-1BB costimulatory domain [0006]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

21. 	Claims 26, 33, and 49 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rezvani et al (WO 18/195339; filed April 19, 2018; priority to 62/487248, filed April 19, 2017) in view of Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015; of record), as applied to Claims 25-27 and 49 above, and in further view of Mack et al (PNAS 92: 7021-7025, 1995; of record) and Ahmed et al (U.S. 2013/0280220; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Mamonkin et al disclosed immune effector cells expressing a dual-targeted chimeric antigen receptor, e.g. tandem CARs [0015, 67].

Neither Rezvani et al nor Mamonkin et al disclose the dual targeting to be achieved using a hairpin tandem CAR.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 33, Mack et al is considered relevant prior art for having taught the design of a linear tandem bispecific scFv construct, wherein the linear tandem bispecific scFv construct is a linear tandem hairpin bispecific scFv construct (Figure 1; VL-linker-VH-linker-VH-linker-VL)
Furthermore, Ahmed et al is considered relevant prior art for having disclosed immune effector cells expressing a dual-targeted chimeric antigen receptor, e.g. tandem CARs (Figure 1; [0011]), wherein the immune effector cell may be a NKT cell [0026]. Ahmed et al disclosed wherein the tandem bispecific CAR is a tandem hairpin bispecific CAR (Figure 11 illustrates the linker between VH1 and VH2).
Rezvani et al disclosed immune cells, including NK, T, and invariant NKT cells [0031], genetically modified to express a chimeric antigen receptor. 
Mamonkin et al disclosed immune effector cells expressing a dual-targeted chimeric antigen receptor, e.g. tandem CARs [0015, 67], wherein the immune effector cell may be a T, NK, or NKT cell [0009, 69]. 
Thus, those of ordinary skill in the art previously recognized the scientific and technical concepts that T, NK, NKT, and invariant NKT cells are, in fact, interchangeable for the expression of chimeric antigen receptors.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first bispecific tandem CAR, as disclosed by Mamonkin et al, with a second bispecific tandem CAR, more specifically a bispecific hairpin tandem CAR, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first bispecific tandem CAR with a second bispecific tandem CAR, more specifically a bispecific hairpin tandem CAR, because Mamonkin et al do not disclose the specific design arrangement of the bispecific hairpin tandem scFvs; however, the design of bispecific hairpin tandem scFvs (VL1-linker-VH1-linker-VH2-linker-VL2) has long-been known, and successfully reduced to practice, to those of ordinary skill in the art (Mack et al), and Ahmed et al illustrated the bispecific hairpin tandem scFvs (VL1-linker-VH1-linker-VH2-linker-VL2) arrangement in the context of a chimeric antigen receptor (Figure 11). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art immediately recognize that there is a finite number of identified, predictable potential options when designing bispecific tandem scFvs, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. The design of bispecific hairpin tandem scFvs (VL1-linker-VH1-linker-VH2-linker-VL2) has long-been known, and successfully reduced to practice, to those of ordinary skill in the art (Mack et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 26, Rezvani et al disclosed the CAR iNKT immune cells may be dual-targeted (e.g. [0028, 31]; as also disclosed in 62/487248 [0024, 27]), thereby providing increased specificity and limit off-target toxicity. 
Mamonkin et al disclosed wherein the tandem bispecific CAR targets two antigens, including CD7 ([0015, 67], claim 20).
Ahmed et al disclosed wherein the tandem bispecific CAR targets two antigens [0012].
With respect to Claim 49, Rezvani et al disclosed wherein the CAR comprises a 4-1BB costimulatory domain [0013].
Mamonkin et al disclosed wherein the CAR comprises a 4-1BB costimulatory domain [0010]. 
Ahmed et al disclosed wherein the CAR comprises a 4-1BB costimulatory domain [0017]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

22. 	Claim 39 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Rezvani et al (WO 18/195339; filed April 19, 2018; priority to 62/487248, filed April 19, 2017) in view of Mamonkin et al (U.S. 2018/0104308; published April 19, 2018, filed October 23, 2017; priority to April 23, 2015; of record), Mack et al (PNAS 92: 7021-7025, 1995; of record), and Ahmed et al (U.S. 2013/0280220; of record), as applied to Claims 25-27, 33, and 49 above, and in further view of Deyev et al (BioEssays 30: 904-918, 2008; of record) and Houston et al (U.S. 2003/0161809; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Rezvani et al, Mamonkin et al, Mack et al, nor Ahmed et al teach/disclose wherein the tandem iNKT-CAR cell comprises a hairpin DSB tCAR construct with a (Cys=Cys) Double-Stranded Bond (DSB) in the linker.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 39, Deyev et al is considered relevant prior art for having taught bispecific scFv molecules, wherein the first antigen binding domain is linked to the second antigen binding domain using a linker comprising a disulfide bond (e.g. Figure 3, e.g. 2a-3 (Bis-scFv), 2a-11 (scFab)2).
Similarly, Houston et al is considered relevant prior art for having disclosed engineered bispecific scFv molecules ([0118], a disulfide bond between two different binding regions, e.g. between 2 scFv molecules), wherein the first antigen binding domain is operatively linked to a linker comprising an amino acid capable of forming a disulfide bond, to wit, GGGGC motif, and the second antigen binding domain is operatively linked to a linker comprising an amino acid capable of forming a disulfide bond, to wit, GGGGC motif, thereby linking the first and second antigen binding domains via a disulfide bond (Figures 6-7). Houston et al disclosed appending a GGGGC linker to a first scFv (sFv5A-Cys) and appending a GGGGC linker to a second scFv (sFv5AF-Cys) [0691-697], whereupon those of ordinary skill in the art would immediately recognize that the linker between the first scFv and the second scFv naturally comprises a Cys=Cys disulfide bond. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first linker between two scFv antigen binding domains of a bispecific tandem scFv with a second linker between two scFv antigen binding domains of a bispecific tandem scFv, said second linker comprising a Cys=Cys disulfide bond, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first linker between two scFv antigen binding domains of a bispecific tandem scFv with a second linker between two scFv antigen binding domains of a bispecific tandem scFv, said second linker comprising a Cys=Cys disulfide bond, because those of ordinary skill in the art had long-recognized the use of Cys=Cys disulfide bonds in the designs of bispecific scFv molecules, whereby the disulfide bridge stabilizes the antibody molecule between the two heavy chains. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

23. 	Claim 3-5 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rezvani et al (WO 18/195339; filed April 19, 2018; priority to 62/487248, filed April 19, 2017) in view of Gomes-Silva et al (Blood 130(3): 285-296; available online May 24, 2017; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 3, Rezvani et al is considered relevant prior art for having disclosed immune cells, including NK, T, and invariant NKT cells [0031], genetically modified to express a chimeric antigen receptor (e.g. [0031]; as also disclosed in 62/487248 [0027]), wherein said CAR recognizes a target antigen such as GD2, CD19, CD33, or CD99 (e.g. [0012, 30-31]; as also disclosed in 62/487248 [0010, 27]). 
The art does not teach, and there is no objective evidence, that iNKT cells naturally express GD2 ganglioside, CD33, or CD99, for example, thus it is considered that GD2-CAR, CD33-CAR and/or CD99-CAR iNKT cells are deficient in an antigen which the CAR specifically binds. 
Rezvani et al disclosed the CAR may recognize target antigens CD5 or CD7 [0012, 30].

While Rezvani et al disclosed the immune cells may be edited to disrupt or alter an endogenous target gene of interest (e.g. [0058]), Rezvani et al do not disclose wherein the iNKT cells expressing, e.g. a CD7 CAR, are deficient in endogenous CD7 expression.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 3 and 5, Gomes-Silva et al is considered relevant prior art for having taught CAR-T cells in which the CAR-T cell is deficient in an antigen to which the CAR specifically binds, to wit, CD7 knock-out, CD7-CAR T cells (pg 286, col’s 1-2, Materials and Methods).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the iNKT cells to inactivate the endogenous gene encoding the CAR target antigen, as taught by Gomes-Silva et al, with a reasonable expectation of success because Gomes-Silva et al taught that CD7 is expressed by T and NK cells (pg 285, col. 2), and the CD7 knock-out, CD7-CAR T cells do not induce fratricide, thereby allowing expansion of the CD7 knock-out, CD7-CAR T cells with robust antitumor activity for preclinical and clinical applications (e.g. pg 286, col. 1; pg 288, col. 1, “we hypothesized that ablating CD7 gene expression in T cells would prevent the fratricide and restore CD7 CAR T-cell expansion”; pg 291, col.. 1). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 4, Rezvani et al disclosed the tumor antigen, e.g. GD2, CD5, or CD7, may be expressed on a malignant T cell, e.g. [00141].
Gomes-Silva et al taught wherein the chimeric antigen receptor specifically binds at least one antigen expressed on a malignant T cell, to wit, CD7 (entire paper).
With respect to Claim 12, Rezvani et al do not disclose the CAR iNKT cells to induce fratricide.
Gomes-Silva et al taught that the CD7 knock-out, CD7-CAR T cells do not induce fratricide, thereby allowing expansion of the CD7 knock-out, CD7-CAR T cells with robust antitumor activity for preclinical and clinical applications (e.g. pg 286, col. 1; pg 288, col. 1, “we hypothesized that ablating CD7 gene expression in T cells would prevent the fratricide and restore CD7 CAR T-cell expansion”; pg 291, col.. 1). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious.

Conclusion
24. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631